Exhibit 10.8

 

THE LIENS AND SECURITY INTEREST GRANTED HEREBY ARE SUBORDINATE IN THE MANNER AND
TO THE EXTENT SET FORTH IN THAT CERTAIN CLOSING DATE INTERCREDITOR AGREEMENT
(THE “CLOSING DATE INTERCREDITOR AGREEMENT”) DATED AS OF JULY 1, 2015, BETWEEN
MORGAN STANLEY SENIOR FUNDING INC., AS FIRST LIEN CREDIT AGREEMENT
ADMINISTRATIVE AGENT AND MORGAN STANLEY SENIOR FUNDING, INC., AS SECOND LIEN
CREDIT AGREEMENT ADMINISTRATIVE AGENT.

 

SECOND LIEN SECURITY AGREEMENT

 

dated as of

 

July 1, 2015

 

among

 

THE GRANTORS IDENTIFIED HEREIN

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1

Definitions

 

 

 

Section 1.01.

Credit Agreement

1

Section 1.02.

Other Defined Terms

1

 

 

 

ARTICLE 2

Pledge of Securities

 

Section 2.01.

Pledge

4

Section 2.02.

Delivery of the Pledged Securities

5

Section 2.03.

Representations, Warranties and Covenants

6

Section 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

8

Section 2.05.

Registration in Nominee Name; Denominations

8

Section 2.06.

Voting Rights; Dividends and Interest

8

 

 

 

ARTICLE 3

Security Interests in Personal Property

 

Section 3.01.

Security Interest

11

Section 3.02.

Representations and Warranties

13

Section 3.03.

Covenants

15

 

 

 

ARTICLE 4

Remedies

 

Section 4.01.

Remedies Upon Default

17

Section 4.02.

Application of Proceeds

19

Section 4.03.

Grant of License to Use Intellectual Property

19

Section 4.04.

Effect of Securities Laws

20

Section 4.05.

Deficiency

20

Section 4.06.

Prior Approval

20

 

 

 

ARTICLE 5

Subordination

 

Section 5.01.

Subordination

21

 

 

 

ARTICLE 6

Miscellaneous

 

 

 

Section 6.01.

Notices

21

Section 6.02.

Waivers; Amendment

22

Section 6.03.

Administrative Agent’s Fees and Expenses; Indemnification

22

Section 6.04.

Successors and Assigns

23

Section 6.05.

Survival of Agreement

23

 

i

--------------------------------------------------------------------------------


 

Section 6.06.

Counterparts; Effectiveness; Several Agreement

23

Section 6.07.

Severability

23

Section 6.08.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

23

Section 6.09.

Headings

24

Section 6.10.

Security Interest Absolute

24

Section 6.11.

Termination, Release or Subordination

24

Section 6.12.

Additional Grantors

25

Section 6.13.

Administrative Agent Appointed Attorney-in-Fact

25

Section 6.14.

General Authority of the Administrative Agent

26

Section 6.15.

Reasonable Care

26

Section 6.16.

Delegation; Limitation

26

Section 6.17.

Reinstatement

27

Section 6.18.

Intercreditor Agreements

27

Section 6.19.

Obligations of Grantors

27

 

 

 

Schedules

 

 

Schedule I

Subsidiary Parties

 

Schedule II

Pledged Equity and Pledged Debt

 

Schedule III

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

Exhibit I

Form of Security Agreement Supplement

 

Exhibit II

Form of Perfection Certificate

 

Exhibit III

Form of Patent Security Agreement

 

Exhibit IV

Form of Trademark Security Agreement

 

Exhibit V

Form of Copyright Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SECOND LIEN SECURITY AGREEMENT dated as of July 1, 2015 (as amended, restated,
amended and restated, supplemented and otherwise modified from time to time, the
“Agreement”), by and among the Grantors (as defined below) and Morgan Stanley
Senior Funding, Inc., as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

Reference is made to the Second Lien Credit Agreement dated as of July 1, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among EMC Acquisition,
LLC, a Delaware limited liability company (“Holdings”), Emerging Markets
Communications, LLC, a Delaware limited liability company (the “Borrower”), the
other guarantors from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and each lender from time to time party
thereto (collectively, the “Lenders” and, individually, a “Lender”). The Lenders
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Holdings and the Subsidiary Parties (as defined below) are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit by the Lenders pursuant to the Credit Agreement, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. It is acknowledged and agreed by all parties hereto that this Agreement
is executed and effective on and from the Closing Date. Accordingly, the parties
hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Credit Agreement.

 

(a)                        Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
All terms defined in the UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the UCC.

 

(b)                        The rules of construction specified in Article 1
(including Sections 1.01 through 1.11) of the Credit Agreement also apply to
this Agreement.

 

Section 1.02.                          Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the UCC.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrower” has the meaning assigned to such term in the preliminary statements
to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright Laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements to this Agreement.

 

“Designated First Lien Representative” has the meaning assigned to such term in
the Closing Date Intercreditor Agreement.

 

“First Lien Administrative Agent” shall mean the Administrative Agent, in its
capacity as administrative agent under the First Lien Security Agreement, and
any successors and permitted assigns thereof.

 

“General Intangibles” has the meaning specified in Article 9 of the UCC.

 

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date.

 

“Intellectual Property” means all intellectual property of every kind and nature
throughout the world, including: (a) Patents, Copyrights, Trademarks, trade
secrets, intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing and
(b) renewals, extensions, supplements and continuations thereof.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

 

“Lenders” has the meaning assigned to such term in the preliminary statements to
this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party; provided, that Licenses shall not include any Excluded Assets.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter

 

2

--------------------------------------------------------------------------------


 

owned by any Grantor or that any Grantor otherwise has the right to license,
exists, or granting to any Grantor any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any third party, exists, and all
rights of any Grantor under any such agreement.

 

“Patents” means all of the following: (a) all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States, including registrations, recordings and
pending applications in the USPTO; and (b) all reissues, continuations,
divisionals, continuations-in-part, improvements or extensions thereof,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Grantor.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC.

 

“Registered Intellectual Property Collateral” means the Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights and, in each case, applications therefor.

 

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, fictitious business names, and other source or
business identifiers, now existing or hereafter adopted or acquired and whether
registered or unregistered, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof and all
extensions or renewals thereof; and (b) all goodwill connected with the use of
and symbolized thereby; provided, that “Trademarks” shall not include any
Excluded Assets.

 

3

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE 2
PLEDGE OF SECURITIES

 

Section 2.01.                          Pledge.  As security for the payment or
performance in full of the Secured Obligations, including the Guaranteed
Obligations, each of the Grantors hereby pledges to the Administrative Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a second-priority security
interest in all of such Grantor’s right, title and interest in, to and under any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire right, title or interest:

 

(i)             all Equity Interests held by it, including without limitation,
the Equity Interests which are listed on Schedule II, and any other Equity
Interests obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded Assets or (B) for the avoidance of
doubt, Equity Interests in excess of 65% of the issued and outstanding Equity
Interests of (1) any Restricted Subsidiary that is a CFC Holding Company and
(2) any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;

 

(ii)          (A) all debt securities owned by it, including without limitation,
the debt securities which are listed opposite the name of such Grantor on
Schedule II, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt”);

 

(iii)       all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Agreement;

 

(iv)      subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)      all Proceeds of any of the foregoing

 

4

--------------------------------------------------------------------------------


 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

Section 2.02.                          Delivery of the Pledged Securities.

 

(a)                        As of the Closing Date, each Grantor has delivered or
caused to be delivered to the First Lien Administrative Agent, for the benefit
of the Secured Parties, any and all Pledged Equity evidenced by a certificate
and, to the extent required to be delivered pursuant to Section 2.02(b) below,
any and all Pledged Debt; provided that no Grantor shall be required to take any
action to perfect the interest of the Secured Parties in the Pledged Equity of
Foreign Subsidiaries that are Immaterial Subsidiaries, including but not limited
to delivering any pledges under the laws of any non-U.S. jurisdiction and
delivering or causing to be delivered any certificates evidencing such Pledged
Equity. Each Grantor agrees promptly (but in any event within 10 Business Days
after receipt by such Grantor or such longer period as the Administrative Agent
may agree in its reasonable discretion) to deliver or cause to be delivered to
the Administrative Agent (subject to the Intercreditor Agreements), for the
benefit of the Secured Parties, any and all Pledged Equity acquired after the
Closing Date that is evidenced by a certificate and, to the extent required to
be delivered pursuant to Section 2.02(b), any and all Pledged Debt acquired
after the Closing Date.

 

(b)                        Each Grantor will cause any Indebtedness for borrowed
money having an aggregate principal amount in excess of $5,000,000 owed to such
Grantor by any Person that is evidenced by a duly executed promissory note to be
pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

 

(c)                         Upon delivery to the Administrative Agent, any
Pledged Securities shall be accompanied by stock or security powers,
endorsements or allonges duly executed in blank or other instruments of transfer
reasonably satisfactory to the Administrative Agent (other than instruments or
documents requiring actions in any non-U.S. jurisdiction related to Equity
Interests of Foreign Subsidiaries). Each delivery of Pledged Securities shall be
accompanied by (and to the extent such delivery is to an agent or representative
other than the Administrative Agent pursuant to the terms of the Intercreditor
Agreements, the Borrower shall separately deliver) a schedule describing the
Pledged Securities, which schedule shall be deemed to supplement Schedule II and
made a part hereof; provided that failure to supplement Schedule II shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

(d)                        No actions in any non-U.S. jurisdiction or required
by the Laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located, titled, registered or filed outside of
the U.S. or to perfect such security interests

 

5

--------------------------------------------------------------------------------


 

(it being understood that there shall be no security agreements or pledge
agreements governed under the Laws of any non-U.S. jurisdiction).

 

Section 2.03.                          Representations, Warranties and
Covenants.  Each Grantor represents, warrants and covenants to and with the
Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)                        As of the date hereof, Schedule II includes all
Equity Interests, debt securities and promissory notes required to be pledged by
such Grantor hereunder in order to satisfy the Collateral and Guarantee
Requirement;

 

(b)                        the Pledged Equity issued by the Borrower or a
wholly-owned Restricted Subsidiary have been duly and validly authorized and
issued by the issuers thereof and are fully paid and non-assessable (if
applicable);

 

(c)                         except for the security interests granted hereunder,
such Grantor (i) is, subject to any transfers made in compliance with the Credit
Agreement, the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II to be owned by such Grantor, (ii) holds the
same free and clear of all Liens, other than (A) Liens created by the Collateral
Documents and (B) Liens permitted pursuant to Section 7.01 of the Credit
Agreement, and (iii) if reasonably requested by the Administrative Agent, will
defend its title or interest thereto or therein against any and all Liens (other
than the Liens permitted pursuant to this Section 2.03(c)), however arising, of
all Persons whomsoever;

 

(d)                        as of the Closing Date, except for restrictions and
limitations (i) imposed or permitted by the Loan Documents, the First Lien Loan
Documents, Contractual Obligations permitted pursuant to Section 7.09 of the
Credit Agreement, or securities laws generally, (ii) imposed by the
Communications Act with respect to any proposed transfer of control or
assignment of a FCC Authorization, and (iii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons (but not entered into in
contemplation thereof), the Pledged Collateral is freely transferable and
assignable, and none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or bylaw provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise affect, in each case, in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

 

(e)                         the execution and performance by the Grantors of
this Agreement are within each Grantor’s corporate or limited liability company
powers and have been duly authorized by all necessary corporate action or other
organizational action;

 

(f)                          no approval, consent, exemption, authorization or
other action, filing, notice or registration is necessary to ensure the validity
of the pledge effected hereby, except for (i) approvals, consents, exemptions,
authorizations, or other actions by, or notices to, or filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties (or release existing Liens) under applicable

 

6

--------------------------------------------------------------------------------


 

U.S. law, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect;

 

(g)                         by virtue of the execution and delivery by each
Grantor of this Agreement, and delivery of the Pledged Equity to and continued
possession by the Administrative Agent in the State of New York, the
Administrative Agent (for the benefit of the Secured Parties) has a legal, valid
and perfected second-priority lien upon and security interest in such Pledged
Equity as security for the payment and performance of the Secured Obligations to
the extent such perfection is governed by the UCC, subject only to the
provisions of the Closing Date Intercreditor Agreement, Liens permitted by
Section 7.01 of the Credit Agreement and the Enforcement Qualifications;

 

(h)                        by virtue of (i) the filing of UCC financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office, in each case, as required by the Collateral and Guarantee
Requirement and Section 6.11 of the Credit Agreement and (ii) delivery of the
Pledged Debt to and continued possession of the Pledged Debt by the
Administrative Agent in the State of New York, the Administrative Agent (for the
benefit of the Secured Parties) has a legal, valid and perfected second-priority
security interest in respect of all Collateral in which the Security Interest in
the Pledged Debt may be perfected by filing or recording in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the UCC or by possession of the Pledged Debt (subject, in each case,
to the Enforcement Qualifications); and

 

(i)                            subject to the terms of the Intercreditor
Agreements, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights set
forth herein of the Administrative Agent in the Pledged Collateral.

 

Subject to the terms of this Agreement and the Intercreditor Agreements, each
Grantor hereby agrees that upon the occurrence and during the continuance of an
Event of Default, it will comply with instructions of the Administrative Agent
with respect to the Equity Interests in such Grantor that constitute Pledged
Equity hereunder without further consent by the applicable owner or holder of
such Equity Interests.

 

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

 

7

--------------------------------------------------------------------------------


 

Section 2.04.                          Certification of Limited Liability
Company and Limited Partnership Interests.  No interest in any limited liability
company or limited partnership controlled by any Grantor that constitutes
Pledged Equity is, or shall be, represented by a certificate unless the limited
liability company agreement or partnership agreement expressly provides that
such interests shall be a “security” within the meaning of Article 8 of the UCC;
provided that, regardless of whether such Pledged Equity is a “security” within
the meaning of Article 8 of the UCC, any and all certificates evidencing such
Pledged Equity shall, after Discharge of the First Lien Credit Agreement
Obligations and subject to the terms of any Parity Intercreditor Agreement (if
any), be delivered to the Administrative Agent in accordance with Section 2.02.
If any limited liability company or limited partnership controlled by any
Grantor, the interest of which is pledged under Section 2.01, includes in its
limited liability company agreement or partnership agreement that any interests
in such limited liability company or such limited partnership be a “security” as
defined under Article 8 of the UCC, the applicable Grantor shall promptly
certificate any Equity Interests in any such limited liability company or such
limited partnership. To the extent an interest in any limited liability company
or limited partnership controlled by any Grantor and pledged under Section 2.01
is certificated or becomes certificated, (i) each such certificate shall, after
Discharge of the First Lien Credit Agreement Obligations and subject to the
terms of any Parity Intercreditor Agreement (if any), be delivered to the
Administrative Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall
fulfill all other requirements under Section 2.02 applicable in respect thereof.
To the extent an interest in any limited liability company or limited
partnership controlled by any Grantor and pledged under Section 2.01 is an
“uncertificated security” as defined under Article 8 of the UCC, each Grantor
shall not permit any issuer of such uncertificated securities (other than (x) an
uncertificated security credited on the books of a Clearing Corporation or
Securities Intermediary and (y) an uncertificated security issued by a Person
that is not a Restricted Subsidiary of the Borrower) to (i) enter into any
agreement with any Person, other than the Administrative Agent, whereby such
issuer effectively delivers “control” of such uncertificated securities under
the UCC to such Person, or (ii) allow such uncertificated securities to become
“certificated securities”, as defined under Article 8 of the UCC, unless such
Grantor complies with the procedures set forth in this Section 2.04.

 

Section 2.05.                          Registration in Nominee Name;
Denominations.  If an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given the Borrower two (2) Business Days
prior written notice of its intent to exercise such rights, (a) the
Administrative Agent, on behalf of the Secured Parties, shall (subject to the
terms of the Intercreditor Agreements) have the right to hold the Pledged Equity
in its own name as pledgee, the name of its nominee (as pledgee or as subagent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Administrative Agent and each Grantor will promptly give to the
Administrative Agent copies of any written notices or other written
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) to the extent permitted by the documentation
governing such Pledged Equity, the Administrative Agent shall have the right
(subject to the terms of the Intercreditor Agreements) to exchange the
certificates representing Pledged Equity for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

Section 2.06.                          Voting Rights; Dividends and Interest.

 

(a)                        Subject to the terms of the Intercreditor Agreements,
unless and until an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have provided two (2) Business Days prior written
notice to the Borrower that the rights of the Grantor under this Section 2.06
are being suspended:

 

8

--------------------------------------------------------------------------------


 

(i)             Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof and each Grantor agrees that it shall not
exercise such rights in violation of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(ii)          The Administrative Agent shall promptly (after reasonable advance
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)       Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, for the benefit of the Administrative Agent and the Secured
Parties and shall (subject to the terms of the Intercreditor Agreements) be
promptly (and in any event within 10 Business Days or such longer period as the
Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent in the same form as so received (with any endorsement
reasonably requested by the Administrative Agent). So long as no Event of
Default has occurred and is continuing, the Administrative Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.06(a)(iii).

 

(b)                        Subject to the terms of the Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have notified the Borrower of the suspension of the
Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which (subject to the terms of the Intercreditor
Agreements) shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, for the benefit of the Administrative Agent and the Secured
Parties and shall (subject to the terms of the Intercreditor Agreements) be
promptly (and in any event within 10 Business Days or such longer period as the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent upon demand in the same form as so received (with any
endorsement reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and (subject to the terms of the Intercreditor
Agreements) shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(ii) of this Section 2.06 and
that remain in such account.

 

(c)                         Subject to the terms of the Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have provided the Borrower with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

 

(d)                        In order to permit the Administrative Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request, but in any
event solely after an Event of Default has occurred and is continuing, and after
having provided required notice to Borrower of its desire to exercise its rights
hereunder, and each Grantor acknowledges that the Administrative Agent may
(subject to the terms of the Intercreditor Agreements) utilize the power of
attorney set forth in Section 6.13 herein in accordance with the terms thereof.

 

(e)                         Any notice given by the Administrative Agent to the
Borrower under  Section 2.05 or this Section 2.06 (i) shall be given in writing,
(ii) may be given with respect to one or more Grantors at the same or different
times and (iii) may suspend the rights of the Grantors under paragraph (a)(i) or
paragraph (a)(iii) of this Section 2.06 in part without suspending all such
rights (as specified by the Administrative Agent in its

 

10

--------------------------------------------------------------------------------


 

sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

(f)                          Notwithstanding anything to the contrary herein or
in any other Loan Document, the Administrative Agent shall not exercise voting
rights under this Section 2.06 with respect to any Pledged Securities unless and
until it has obtained FCC consent to any transfers of control or assignments
that would result from the assumption of voting rights for such Pledged
Securities (if applicable).

 

ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.                          Security Interest.

 

(a)                        As security for the payment or performance in full of
the Secured Obligations, including the Guaranteed Obligations, each Grantor
hereby pledges to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a second-priority security interest (the “Security
Interest”) in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Documents;

 

(iv)                              all Equipment and Fixtures;

 

(v)                                 all General Intangibles;

 

(vi)                              all Goods;

 

(vii)                           all Instruments;

 

(viii)                        all Inventory;

 

(ix)                              all Investment Property;

 

(x)                                 all Letter-of-Credit Rights to the extent
constituting a Supporting Obligation for other Article 9 Collateral as to which
perfection of security interests in such Article 9 Collateral is accomplished
solely by the filing of a UCC financing statement;

 

(xi)                              all books and records pertaining to the
Article 9 Collateral;

 

11

--------------------------------------------------------------------------------


 

(xii)                           all Intellectual Property and Licenses;

 

(xiii)                        all Commercial Tort Claims listed on Schedule III
and on any supplement thereto received by the Administrative Agent pursuant to
Section 3.03(g); and

 

(xiv)                       to the extent not otherwise included, all Proceeds,
products, accessions, rents and profits of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement,
(i) this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (nor any defined term therein)
shall not include any Excluded Assets.

 

(b)                        Subject to Section 3.01(e), each Grantor hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that (i) indicate the Collateral as
“all assets of the debtor, whether now existing or hereafter arising” or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

(c)                         The Security Interest is granted as security only
and shall not subject the Administrative Agent or any other Secured Party to, or
in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Collateral; provided that the foregoing will
not limit or otherwise affect the obligations and liabilities of the Grantors to
the extent set forth herein and in the other Loan Documents.

 

(d)                        Upon three (3) Business Days prior written notice
(or, with respect to filings as of the Closing Date, without any such notice) to
the applicable Grantor, the Administrative Agent is authorized to file with the
USPTO or the USCO (or any successor office) additional documents (including any
Intellectual Property Security Agreements and/or supplements thereto) as may be
necessary for the purpose of perfecting, confirming, continuing, enforcing
(subject to the terms of the Intercreditor Agreements) or protecting the
Security Interest in the Registered Intellectual Property Collateral of each
Grantor in which a security interest has been granted by each Grantor, and
naming any Grantor as debtor and the Administrative Agent as secured party.

 

(e)                         Notwithstanding anything to the contrary in the Loan
Documents, none of the Grantors shall be required, nor is the Administrative
Agent authorized, (i) to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (A) filings pursuant to the UCC in the office of the
secretary of state (or similar central filing office) of the relevant

 

12

--------------------------------------------------------------------------------


 

State(s), and filings in the applicable real estate records with respect to any
fixtures relating to Mortgaged Property to the extent required by the Collateral
and Guarantee Requirement, (B) filings in United States government offices with
respect to Intellectual Property of Grantor as expressly required elsewhere
herein, (C) delivery to the Administrative Agent to be held in its possession of
all Collateral consisting of Instruments or certificated Pledged Collateral as
expressly required and subject to the limitations specified elsewhere herein or
(D) other methods expressly provided herein, (ii) to enter into any deposit
account control agreement, securities account control agreement or any other
control agreement with respect to any deposit account, securities account or any
other Collateral that requires perfection by “control,” (iii) to take any action
(other than the actions listed in clauses (i)(A) and (C) above) with respect to
any assets located outside of the United States or any other assets, including
any Intellectual Property registered in any non-U.S. jurisdiction (and no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required), (iv) to perfect in any assets subject to a
certificate of title statute or (v) to deliver any Equity Interests except as
expressly provided in Section 2.02.

 

Section 3.02.                          Representations and Warranties.  Each
Grantor, jointly and severally, represents and warrants to the Administrative
Agent and the Secured Parties that:

 

(a)                        Each Grantor has good and valid rights in and title
(except as otherwise permitted by the Loan Documents) to (or, with respect to
Licenses, a license or other permission to use) the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full organizational power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any Governmental Authority other
than (i) any consent or approval that has been obtained or (ii) any consent or
approval for which the lack thereof could not reasonably be expected to cause a
Material Adverse Effect.

 

(b)                        The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all material respects (except the information therein with respect
to the exact legal name of each Grantor shall be correct and complete in all
respects) as of the Closing Date. The UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Administrative Agent after the Closing Date
in the case of filings, recordings or registrations (other than filings required
to be made in the USPTO and the USCO in order to perfect the Security Interest
in Article 9 Collateral consisting of Registered Intellectual Property
Collateral), in each case, as required by the Collateral and Guarantee
Requirement and Section 6.11 of the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected second-priority security interest in favor of the Administrative Agent
(for the benefit of the Secured Parties) in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC; provided,

 

13

--------------------------------------------------------------------------------


 

however, that additional filings may be necessary in the USPTO and USCO to
perfect the Security Interest in any Registered Intellectual Property Collateral
acquired, owned, filed or developed by or on behalf of any Grantor after the
date hereof.

 

(c)                         Each Grantor represents and warrants that the
Intellectual Property Security Agreements containing a description of all
Registered Intellectual Property Collateral (other than, in each case, any
Excluded Assets), have been delivered as of or prior to the date hereof to the
Administrative Agent for recording with the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, (for the benefit of the Secured Parties) in respect
of all Registered Intellectual Property Collateral to the extent required by
this Agreement or the Credit Agreement. To the extent a security interest may be
perfected by filing, recording or registration with the USPTO or the USCO under
the U.S. Federal intellectual property laws, then no further or subsequent
filing, re-filing, recording, rerecording, registration or reregistration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Registered Intellectual Property
Collateral acquired, owned, filed or developed by or on behalf of any Grantor
after the date hereof and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

 

(d)                        The Security Interest constitutes (i) a legal and
valid second-priority security interest in all the Article 9 Collateral securing
the payment and performance of the Secured Obligations, (ii) subject to the
filings described in Section 3.02(b), a perfected second-priority security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) pursuant to
the UCC, and (iii) subject to the filings described in Section 3.02(c), a
perfected security interest in all Intellectual Property included in the Article
9 Collateral in which a security interest may be perfected by filing, recording
or registering a security agreement or analogous document with the USPTO or the
USCO, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than any Liens permitted pursuant
to Section 7.01 of the Credit Agreement.

 

(e)                         The Article 9 Collateral is owned by the Grantors
free and clear of any Lien, except for Liens permitted pursuant to Section 7.01
of the Credit Agreement. None of the Grantors has filed or consented to the
filing of (i) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement and assignments expressly permitted by the Credit Agreement.

 

(f)                          As of the date hereof, no Grantor has any
Commercial Tort Claim in respect of which a complaint or a counterclaim has been
filed by such Grantor, seeking damages

 

14

--------------------------------------------------------------------------------


 

in an amount reasonably estimated to exceed $2,500,000, other than the
Commercial Tort Claims listed on Schedule III.

 

Section 3.03.                          Covenants.

 

(a)                        The Borrower agrees to notify the Administrative
Agent in writing (x) promptly, but in any event within five (5) Business Days
following (or such longer period as the Administrative Agent may agree in its
reasonable discretion), any change in (i) the legal name of any Grantor,
(ii) the identity or type of organization or corporate structure of any Grantor,
or (iii) the jurisdiction of organization of any Grantor and (y) promptly, but
at any event within twenty (20) Business Days (or such longer period as the
Administrative Agent may agree in its reasonable discretion) after any change in
(i) the chief executive office of any Grantor or (ii) the organizational
identification number of such Grantor, if any.

 

(b)                        Subject to Section 3.01(e), each Grantor shall, at
its own expense, upon the reasonable request of the Administrative Agent, take
any and all commercially reasonable actions necessary to defend title to the
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the second-priority thereof
against any Lien not permitted pursuant to Section 7.01 of the Credit Agreement;
provided that, nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is permitted by the Credit Agreement.

 

(c)                         Subject to Section 3.01(e) and the terms of the
Intercreditor Agreements, each Grantor agrees, at its own expense, to promptly
execute, acknowledge, deliver and cause to be filed all such further instruments
and documents and take all such actions as the Administrative Agent may from
time to time reasonably request to better assure, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes reasonably required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. Notwithstanding the foregoing, nothing in this Agreement
or in any other Loan Document shall require any Grantor to make any filings or
take any other actions in any jurisdiction outside of the United States to
record or perfect the Administrative Agent’s security interest in any
Intellectual Property of any Grantor.

 

(d)                        At its option after the occurrence and during the
continuance of an Event of Default, upon five (5) Business Days’ prior written
notice to the Grantors, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has required that it do
so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent pursuant to the terms of the Credit Agreement; provided,
however, the Grantors shall not be obligated to

 

15

--------------------------------------------------------------------------------


 

reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv).  Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

(e)                         If at any time any Grantor shall take a security
interest in any property of an Account Debtor or any other Person the value of
which is in excess of $2,500,000 to secure payment and performance of an
Account, such Grantor shall promptly grant a second-priority security interest
to the Administrative Agent for the benefit of the Secured Parties; provided
that, notwithstanding anything to the contrary in this Agreement, such grant
shall not constitute a grant of a security interest in any Excluded Assets. Such
grant need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

 

(f)                          Intellectual Property Covenants.

 

(i)                                     Other than to the extent not prohibited
herein or in the Credit Agreement, or with respect to registrations and
applications no longer used by or useful to Grantors in the applicable Grantor’s
business operations, or except to the extent failure to act would not, as deemed
by the applicable Grantor in its reasonable business judgment, reasonably be
expected to have a Material Adverse Effect, with respect to each registration or
pending application of each item of its Intellectual Property for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the USPTO, the USCO and any
other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application now or hereafter included in the Collateral owned by
such Grantor that are not Excluded Assets.

 

(ii)                                  Other than to the extent not prohibited
herein or in the Credit Agreement, or with respect to registrations and
applications no longer used by or useful to Grantors in the applicable Grantor’s
business operations, or except as would not, as deemed by the applicable Grantor
in its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any Intellectual Property owned by such Grantor, excluding
Excluded Assets, may lapse, be terminated, become invalid or unenforceable or
placed in the public domain (or in the case of a trade secret, become publicly
known).

 

(iii)                               Other than as excluded or as not prohibited
herein or in the Credit Agreement, or with respect to Patents, Copyrights or
Trademarks which are no longer used by or useful to Grantors in the applicable
Grantor’s business operations, or except where failure to do so would not, as
deemed by the applicable Grantor in its reasonable business judgment, reasonably
be expected to have a Material Adverse Effect, each Grantor shall take all
reasonable steps to preserve and protect each item of Intellectual Property
owned by such Grantor, including, without limitation, maintaining the quality of

 

16

--------------------------------------------------------------------------------


 

any and all products or services used or provided in connection with any of the
Trademarks owned by such Grantor, consistent with the quality of the products
and services as of the Closing Date, and taking reasonable steps necessary to
ensure that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to standards of quality.

 

(iv)                              Notwithstanding any other provision of this
Agreement, nothing in this Agreement or any other Loan Document prevents or
shall be deemed to prevent any Grantor from disposing of, discontinuing the use
or maintenance of, failing to pursue, or otherwise allowing to lapse, terminate
or be put into the public domain, any of its Intellectual Property to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such disposition of, discontinuance, failure to pursue,
or other allowance to lapse, termination, or placement in the public domain is
desirable in the conduct of its business.

 

(v)                                 Within the same delivery period as required
for the delivery of the financial statements required to be delivered under
Section 6.01(a) and (b) of the Credit Agreement, the Borrower shall provide a
list of any Registered Intellectual Property Collateral owned by all Grantors
not listed in any Intellectual Property Security Agreement previously delivered
to the Administrative Agent, together with supplemental Intellectual Property
Security Agreements covering all such Registered Intellectual Property
Collateral duly executed by such Grantors and in proper form for recording, and
shall promptly file and record such supplemental Intellectual Property Security
Agreements with the USPTO or the USCO, as applicable.

 

(g)                         Commercial Tort Claims. If the Grantors shall at any
time hold or acquire a Commercial Tort Claim in an amount reasonably estimated
by such Grantor to exceed $2,500,000 for which this clause has not been
satisfied and for which a complaint in a court of competent jurisdiction has
been filed, such Grantor shall, on the date on which a Compliance Certificate is
delivered to the Administrative Agent pursuant to Section 6.02(a) of the Credit
Agreement for the fiscal quarter in which such complaint was filed, notify the
Administrative Agent thereof in a writing signed by such Grantor including a
summary description of such claim and grant to the Administrative Agent, for the
benefit of the Secured Parties, in such writing a second-priority security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement.

 

ARTICLE 4
REMEDIES

 

Section 4.01.                          Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Administrative Agent shall have the right, subject to the terms of the
Intercreditor Agreements, to exercise any and all rights afforded to a secured
party with respect to the Secured Obligations, including the Guaranteed
Obligations, under the UCC or other applicable Law or in equity and also may
(i) require each Grantor to, and each Grantor agrees that it will at its expense
and upon request of the Administrative Agent, promptly assemble all or part of
the Collateral as directed by the Administrative Agent and make it available to
the Administrative Agent at a place and time to be designated by the
Administrative Agent that is reasonably convenient to both parties; (ii) occupy
any premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights

 

17

--------------------------------------------------------------------------------


 

and remedies hereunder or under Law, without obligation to such Grantor in
respect of such occupation; provided that the Administrative Agent shall provide
the applicable Grantor with written notice thereof prior to such occupancy;
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Administrative Agent shall provide the applicable Grantor with
written notice thereof prior to such exercise; and (iv) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized (subject to the terms of the Intercreditor Agreements) at any such
sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is commercially reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion but subject to the terms of the Intercreditor
Agreements) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may (subject to the terms of the Intercreditor
Agreements) be retained by the Administrative Agent until the sale price is paid
by the purchaser or purchasers thereof, but the Administrative Agent shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by applicable Law, private) sale made pursuant to this Agreement, any
Secured Party may bid for or purchase, free (to the extent permitted by
applicable Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by applicable Law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further

 

18

--------------------------------------------------------------------------------


 

accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall (subject to the terms of the
Intercreditor Agreements) be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may (subject to the terms of the Intercreditor Agreements)
proceed by a suit or suits at Law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

 

Section 4.02.                          Application of Proceeds.  The
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash in accordance with
Section 8.03 of the Credit Agreement and subject to the terms of the
Intercreditor Agreements.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be final (absent manifest error).

 

Section 4.03.                          Grant of License to Use Intellectual
Property.  For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at and during the continuance
of such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies at any time after and during the continuance of an
Event of Default, subject to the terms of the Intercreditor Agreements, each
Grantor hereby grants to the Administrative Agent a nonexclusive, royalty-free,
limited license (exercisable until the termination or cure of the Event of
Default) to use, license or sublicense any of the Intellectual Property now
owned or hereafter acquired by such Grantor or for which such Grantor has the
ability to grant sublicenses, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software used for
the compilation or printout thereof; provided, however, that all of the
foregoing rights of the Administrative Agent to use such licenses, sublicenses
and other rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default (together with
the Borrower’s written notice to the Administrative Agent of such termination or
cure) and shall be exercised by the Administrative Agent solely in connection

 

19

--------------------------------------------------------------------------------


 

with the Administrative Agent’s exercise of remedies pursuant to Section 4.01
and, to the extent reasonably practicable, upon prior written notice to the
Borrower, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Administrative Agent to a
third party shall include reasonable and customary terms and conditions
necessary to preserve the existence, validity and enforceability of the affected
Intellectual Property, including provisions requiring the continuing
confidential handling of trade secrets, requiring the use of appropriate notices
and prohibiting the use of false notices, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, copyright notices and restrictions on decompilation and reverse
engineering of copyrighted software (it being understood and agreed that,
without limiting any other rights and remedies of the Administrative Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Administrative Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed to any such Grantor by a
third party, the extent to which such Grantor has the right to grant a
sublicense under such Intellectual Property hereunder). For the avoidance of
doubt, the use of such license by the Administrative Agent may be exercised,
subject to the terms of the Intercreditor Agreements, at the option of the
Administrative Agent, only during the continuance of an Event of Default.
Subject to the terms of the Intercreditor Agreements, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may also
exercise the rights afforded under Section 4.01 of this Agreement with respect
to Intellectual Property contained in the Article 9 Collateral.

 

Section 4.04.                          Effect of Securities Laws.  Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the applicable issuer thereof to register
such securities for public sale under the Securities Act, or under applicable
state securities laws, even if such issuer would agree to do so.

 

Section 4.05.                          Deficiency.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Secured Obligations and, to the
extent set forth herein and in the other Loan Documents, the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

Section 4.06.                          FCC Authorizations; Related Collateral.

 

(a)                                 The Administrative Agent’s rights hereunder
(and the rights of any receiver appointed by reason of the exercise of remedies
hereunder) with respect to the FCC

 

20

--------------------------------------------------------------------------------


 

Authorizations and any Collateral subject to such FCC Authorizations, as
applicable, are expressly subject to, and limited by any obligations and/or
restrictions imposed by, the Communications Act.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, but without waiving or limiting any obligations of
any Grantor hereunder, neither the Administrative Agent nor any receiver
appointed by reason of the exercise of remedies hereunder shall control,
supervise, direct, or manage, or attempt to control, supervise, direct, or
manage, the business of any Grantor, in any case that would constitute or result
in any assignment of any FCC Authorization or a direct or indirect transfer of
control of any Grantor, or any FCC Authorization, whether de jure or de facto,
if such assignment or such direct or indirect transfer of control would require,
under the Communications Act, the prior approval of the FCC or any other
Governmental Authority without first obtaining such approval.

 

(c)                                  Subject to the terms and conditions herein,
each Grantor agrees to take any lawful action with respect to requesting and
obtaining any approvals from any Governmental Authority that may be required by
Law which the Administrative Agent may reasonably request in order to obtain and
enjoy the full rights and benefits granted to the Administrative Agent and the
Secured Parties by this Agreement, including, specifically, after the occurrence
and during the continuance of any Event of Default and an exercise of the
Administrative Agent’s remedies hereunder, such Grantor’s full cooperation in
lawfully obtaining any approval of the FCC and of any other Governmental
Authority that is then required under the Communications Act or any other Law
for the exercise of the Administrative Agent’s remedies under this Agreement.

 

ARTICLE 5
SUBORDINATION

 

Section 5.01.                          Subordination.

 

(a)                        Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors to indemnity, contribution or
subrogation under applicable Law or otherwise shall be fully subordinated to the
payment in full of the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted). No failure on the part of
the Borrower or any other Grantor to make the payments required under applicable
Law or otherwise shall in any respect limit the obligations and liabilities of
any Grantor with respect to its obligations hereunder, and each Grantor shall
remain liable for the full amount of the Obligations of such Grantor hereunder.

 

(b)                        Each Grantor hereby agrees that upon the occurrence
and during the continuance of an Event of Default and after written notice from
the Administrative Agent, all Indebtedness owed to it by any other Grantor shall
be fully subordinated to the payment in full of the Obligations (other than
contingent indemnification obligations as to which no claim has been asserted).

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.02 of the

 

21

--------------------------------------------------------------------------------


 

Credit Agreement. All communications and notices hereunder to the Borrower or
any other Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

 

Section 6.02.                          Waivers; Amendment.

 

(a)                        No failure or delay by any Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Loan Document, are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided by Law. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default or Event of Default at the time.

 

(b)                        Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Grantor or Grantors
with respect to which such waiver, amendment or modification is to apply,
subject to the Collateral and Guarantee Requirement and any consent required in
accordance with Section 10.01 of the Credit Agreement.  Notwithstanding the
foregoing, this Agreement and the provisions hereof shall be subject to
amendment, modification, waiver or consent to the extent required pursuant to
the terms of the Closing Date Intercreditor Agreement.

 

Section 6.03.                          Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                        The parties hereto agree that the Administrative
Agent shall be entitled to reimbursement of its reasonable and documented
out-of-pocket expenses incurred hereunder and indemnity for its actions in
connection herewith as provided in Sections 10.04 and 10.05 of the Credit
Agreement.

 

(b)                        Any such amounts payable as provided hereunder shall
be additional Secured Obligations secured hereby and by the other Collateral
Documents. The provisions of this Section 6.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 6.03 shall be
payable within 30 days of written demand therefor (including documentation
reasonably supporting such request).

 

22

--------------------------------------------------------------------------------


 

Section 6.04.                          Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
here to and their respective successors and assigns.

 

Section 6.05.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors hereunder and in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or Event of Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.11 below.

 

Section 6.06.                          Counterparts; Effectiveness; Several
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) without the prior written consent of the
Administrative Agent, except to the extent permitted by the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

 

Section 6.07.                          Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 6.08.                          Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial; Consent to Service of Process.

 

(a)                        The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission of jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

 

(b)                        Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 6.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

 

23

--------------------------------------------------------------------------------


 

Section 6.09.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 6.10.                          Security Interest Absolute.  To the
extent permitted by Law, all rights of the Administrative Agent hereunder, the
Security Interest, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense (other than defense of payment or
performance) available to, or a discharge of, any Grantor in respect of the
Secured Obligations or this Agreement.

 

Section 6.11.                          Termination, Release or Subordination.

 

(a)                        This Agreement (other than with respect to provisions
hereof that expressly survive termination), the Security Interest and all other
security interests granted hereby shall terminate with respect to all Secured
Obligations and any Liens arising therefrom shall be automatically released upon
termination of the Aggregate Commitments and payment in full of all Secured
Obligations and the expiration or termination of all Letters of Credit (other
than, in each case, contingent indemnification obligations as to which no claim
has been asserted).

 

(b)                        A Subsidiary Party shall automatically be released
from its obligations hereunder and the Security Interest and any Liens granted
herein to the Administrative Agent in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by and in accordance with the terms of the Credit Agreement as a
result of which such Subsidiary Party ceases to be a Restricted Subsidiary of
the Borrower or becomes an Excluded Subsidiary.

 

(c)                         Upon any Disposition by any Grantor of any
Collateral that is permitted under and in accordance with the terms of the
Credit Agreement (other than a sale or transfer to another Loan Party), or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.01 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

(d)                        The security interest granted hereby in any
Collateral shall be subordinated to another Lien permitted by Section 7.01 of
the Credit Agreement to be senior to the Liens securing the Secured Obligations,
in accordance with the terms of Section 9.10(c) of the Credit Agreement, either
(i) upon an election by the Administrative Agent to subordinate such security
interest or (ii) in respect of Liens permitted by Sections 7.01(b), (u),
(w) (with respect to assumed Indebtedness), (aa) (with respect to Sections
7.01(b)

 

24

--------------------------------------------------------------------------------


 

and (u) of the Credit Agreement) and (bb) of the Credit Agreement, upon
Borrower’s reasonable request (with Administrative Agent’s consent, not to be
unreasonably withheld, delayed or conditioned).

 

(e)                         The security interest granted hereby in any
Collateral shall automatically be released to the extent required pursuant to
the terms of the Closing Date Intercreditor Agreement.

 

(f)                          In connection with any termination or release
pursuant to paragraph (a), (b), (c) or (d) of this Section 6.11, the
Administrative Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 6.11 shall be without recourse to or warranty
by the Administrative Agent.

 

Section 6.12.                          Additional Grantors.  Pursuant to
Section 6.11 of the Credit Agreement, certain additional Restricted Subsidiaries
of the Grantors may be required to enter in this Agreement as Grantors. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
of a Security Agreement Supplement, such Restricted Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder, except to the extent
obtained on or prior to such date and in full force and effect on such date. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

Section 6.13.                          Administrative Agent Appointed
Attorney-in-Fact.  Subject to the terms of the Intercreditor Agreements, each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, in each case, at
any time after the occurrence and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, subject to the terms of the Intercreditor
Agreements, the Administrative Agent shall have the right, after the occurrence
and during the continuance of an Event of Default and, to the extent reasonably
practicable, notice by the Administrative Agent to the applicable Grantor of the
Administrative Agent’s intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) upon prior written notice to the
Borrower, to send verifications of accounts receivable to any Account Debtor;
(e) to commence and prosecute any and all suits, actions or proceedings at Law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (g) upon
prior written notice to the Borrower, to notify, or to require the Borrower or
any Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; (h) upon prior written notice to the

 

25

--------------------------------------------------------------------------------


 

Borrower, to otherwise communicate with any Account Debtor; (i) to make, settle
and adjust claims in respect of Collateral under policies of insurance, endorse
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance; (j) to make all
determinations and decisions with respect to policies of insurance; (k) to
obtain or maintain the policies of insurance required by Section 6.07 of the
Credit Agreement or to pay any premium in whole or in part relating thereto; and
(l) except as prohibited by the Communications Act as an unauthorized transfer
of control, to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith, willful misconduct,
or material breach of this Agreement or that of any of their Affiliates,
directors, officers, employees, partners, advisors, counsel, agents,
attorneys-in-fact or other representatives, in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction. All sums
disbursed by the Administrative Agent in connection with this paragraph shall be
payable pursuant to the terms of Section 10.04 of the Credit Agreement.

 

Section 6.14.                          General Authority of the Administrative
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Administrative Agent
as its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Administrative Agent shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Agreement and such other Collateral Documents against any Grantor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.

 

Section 6.15.                          Reasonable Care.  The Administrative
Agent is required to use reasonable care in the custody and preservation of any
of the Collateral in its possession; provided, that the Administrative Agent
shall be deemed to have used reasonable care in the custody and preservation of
any of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.

 

Section 6.16.                          Delegation; Limitation.  The
Administrative Agent may execute any of the powers granted under this Agreement
and perform any duty hereunder either directly or by or through agents or
attorneys-in-fact, and shall not be responsible for the gross negligence or
willful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or willful misconduct.

 

26

--------------------------------------------------------------------------------


 

Section 6.17.                          Reinstatement.  The obligations of the
Grantors under this Agreement shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.

 

Section 6.18.                          Intercreditor
Agreements.  Notwithstanding anything herein to the contrary, the priority of
the Liens and the Security Interest granted to the Administrative Agent pursuant
to this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder, are subject in all respects to the provisions of the
Intercreditor Agreements. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement with respect to the priority of the
Liens and the Security Interest granted to the Administrative Agent pursuant to
this Agreement or with respect to the exercise of any right or remedy by the
Administrative Agent hereunder, the terms of such Intercreditor Agreement shall
govern and control.

 

Section 6.19.                          Obligations of Grantors.  The terms and
conditions of this Agreement are subject to the terms and conditions of the
Intercreditor Agreements.  Notwithstanding anything to the contrary in this
Agreement, prior to the Discharge (as defined in the Closing Date Intercreditor
Agreement) of the First Lien Secured Obligations (as defined in the Closing Date
Intercreditor Agreement), any obligation of any Grantor in this Agreement that
requires (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) delivery of Collateral (including any
endorsements related thereto) to, or the possession or control of Collateral by,
the Administrative Agent, shall be deemed complied with and satisfied (or, in
the case of any representation or warranty hereunder, shall be deemed to be
true) if such delivery of Collateral is made to, or such possession or control
of Collateral is with, the First Lien Administrative Agent or Designated First
Lien Representative.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EMERGING MARKETS
COMMUNICATIONS, LLC as Borrower

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

SEAMOBILE, INC.

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Abel Avellan

 

 

Name:

Abel Avellan

 

 

Title:

Chief Executive Officer

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

 

By:

/s/ James Scola

 

 

 

Name:

James Scola

 

 

 

Title:

Assistant Secretary

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING,

INC., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

 

Name:

Andrew Earls

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT, dated as of May 9, 2016,
2016 (this “Agreement”), is made by and among (i) EMERGING MARKETS
COMMUNICATIONS, LLC, a Delaware limited liability company (the “Borrower”),
(ii) EMC ACQUISITION, LLC, a Delaware limited liability company (“Holdings”),
and the other Guarantors party hereto, (iii) the Lenders party hereto, and
(iv) MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the other Loan Parties, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and the Lenders party thereto from time
to time have heretofore entered into that certain Second Lien Credit Agreement,
dated as of July 1, 2015 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”).  All capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement referred to below unless the context otherwise requires;

 

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation (“Global
Eagle”), intends to acquire (the “EMC Acquisition”) 100% of the issued and
outstanding membership interests of EMC Intermediate, LLC, a Delaware limited
liability company and direct parent of Holdings (the “Acquired Company”),
pursuant to the Acquisition Agreement (as defined below);

 

WHEREAS, the Borrower has requested that the Required Lenders consent to certain
amendments to the Existing Credit Agreement in connection therewith (the
Existing Credit Agreement as so amended as contemplated hereby, the “Credit
Agreement”); and

 

WHEREAS, the Required Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments to the Existing Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties, the Administrative Agent and the Lenders
party hereto (the “Consenting Lenders”) hereby agree as follows:

 

ARTICLE I

 

AMENDMENT OF EXISTING LOAN DOCUMENTS

 

SECTION 1.1                                             Subject solely to the
satisfaction of the condition set forth in Section 3.1 hereof, the Existing
Credit Agreement is hereby amended as follows:

 

(a)                                 The definition of “Lender-Related Distress
Event” in Section 1.01 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

““Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person,

 

--------------------------------------------------------------------------------


 

or any Person that directly or indirectly controls such Distressed Person, is
subject to a forced liquidation, (iv) such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt or (v) such Distressed Person
becomes the subject of a Bail-in Action; provided that a Lender-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.”

 

(b)                                 The following definitions are added to
Section 1.01 of the Existing Credit Agreement in alphabetical order:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(c)                                  Section 10.21 is hereby deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“SECTION 10.21  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

SECTION 1.2                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article II hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, the Existing Credit Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.

 

SECTION 1.3                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article II hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, Exhibit D-1 to the Credit Agreement
(Compliance Certificate) shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of
Exhibit D-1 to the Credit Agreement (Compliance Certificate) attached as Annex
II hereto.

 

SECTION 1.4                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article II hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, Schedule 7.02(f) to the Credit
Agreement (Investments) and Schedule 10.02(a) to the Credit Agreement
(Administrative Agent’s Office, Certain Addresses for Notices) shall be replaced
in their entirety by Schedule 7.02(f) to the Credit Agreement (Investments) and
Schedule

 

--------------------------------------------------------------------------------


 

10.02(a) to the Credit Agreement (Administrative Agent’s Office, Certain
Addresses for Notices) attached as Annex III hereto.

 

ARTICLE II

 

CONDITIONS TO EFFECTIVENESS

 

This Agreement shall be binding on the parties hereto and effective (other than
with respect to Section 1.2, Section 1.3 and Section 1.4 of this Agreement,
which shall be effective only as provided in the immediately following sentence)
on the date the condition contained in Section 2.1 of this Agreement (and no
others) have been satisfied.  The amendments contained in Section 1.2,
Section 1.3, and Section 1.4 of this Agreement shall be effective on the date
each of the conditions contained in this Article II (and no others) have been
satisfied (the “Amendment Effective Date”).

 

SECTION 2.1                                             Execution of
Counterparts.  The Administrative Agent shall have received counterparts of this
Agreement duly executed and delivered by (i) the Loan Parties, (ii) the
Administrative Agent, and (iii) Lenders constituting the Required Lenders (the
date on which such counterparts are received, the “Execution Date”).

 

SECTION 2.2                                             Consummation of the EMC
Acquisition.  The EMC Acquisition shall have been consummated, or substantially
concurrently with the satisfaction or waiver of the other conditions set forth
herein, shall be consummated, in accordance in all material respects with the
terms of the Interest Purchase Agreement, dated as of the date hereof (together
with all schedules and exhibits thereto, collectively, as amended, the
“Acquisition Agreement”), by and between Global Eagle and EMC Acquisition
Holdings, LLC, a Delaware limited liability company, without giving effect to
any modifications, amendments, consents or waivers thereto, that are materially
adverse to the interests of the Administrative Agent or the Lenders in their
capacities as such, unless made with the prior consent of the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned).

 

SECTION 2.3                                             No Company Material
Adverse Change.  There shall not have been a Company Material Adverse Change (as
defined in the Acquisition Agreement as in effect on the date hereof) since
[  ], 2016.(1)

 

SECTION 2.4                                             Refinancing.  All
obligations under that certain Loan and Security Agreement, dated as of
December 22, 2014 (as amended from time to time), by and among Global Eagle
Entertainment Inc., the guarantors party thereto, and Citibank, N.A., shall have
been paid in full and all commitments thereunder terminated and all security
interests and guaranties in connection therewith shall have been terminated or
released (or customary arrangements for such termination or release shall have
been made).  Global Eagle and its Subsidiaries shall have no material
outstanding indebtedness for borrowed money other than the Indebtedness under
the Credit Agreement, indebtedness under the First Lien Credit Agreement and
other Indebtedness permitted under the Credit Agreement (including the
Convertible Notes (as defined in the Credit Agreement)).

 

SECTION 2.5                                             Financial Statements. 
The Administrative Agent shall have received unaudited consolidated balance
sheets and related consolidated statements of income and cash flows of Global
Eagle and its subsidiaries for each fiscal quarter of Global Eagle (other than
the last fiscal quarter of a year) subsequent to December 31, 2015 and ending at
least 45 days before the Amendment Effective Date.

 

--------------------------------------------------------------------------------

(1)  To be conformed to the Acquisition Agreement upon satisfactory review of
the updated draft Acquisition Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.6                                             Joinder and other Loan
Documentation. Each of Global Eagle, the Acquired Company and each Subsidiary of
Global Eagle to the extent such Subsidiary is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (as defined in the Credit
Agreement in the form attached hereto as Annex I, the “Amended Collateral and
Guarantee Requirement”) (each such Subsidiary collectively with Global Eagle and
the Acquired Company, the “Global Eagle Loan Parties” and each a “Global Eagle
Loan Party”) shall (a)  have duly executed and delivered to the Administrative
Agent a Joinder Agreement to become a Guarantor under the Credit Agreement,
Security Agreement Supplements, Intellectual Property Security Agreements,
acknowledgements to the Closing Date Intercreditor Agreement and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent, in each case granting Liens
required by the Amended Collateral and Guarantee Requirement, (b) subject to the
Closing Date Intercreditor Agreement, have delivered any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes constituting negotiable instruments (to the extent certificated) that are
required to be pledged pursuant to the Amended Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Global Eagle Loan Party, and required to be delivered
pursuant to the Amended Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent, and (c) have taken (and, to the extent applicable,
caused its direct or indirect parent to have taken) whatever action (including,
without limitation, the filing of UCC financing statements and delivery of stock
and membership interest certificates) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens to the extent required by the Amended Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Amended
Collateral and Guarantee Requirement (the documentation to be delivered and/or
executed pursuant to clauses (a) through (c) above collectively, the “Joinder
Documentation”); provided that notwithstanding the foregoing, delivery of the
documents and instruments necessary to satisfy the requirements of this sentence
and the Amended Collateral and Guarantee Requirement (except for (x) the
execution and delivery of Joinder Agreements to become a Guarantor under the
Credit Agreement, Security Agreement Supplements, Intellectual Property Security
Agreements and acknowledgements to the Closing Date Intercreditor Agreement,
(y) the filing of financing statements under the Uniform Commercial Code in
respect of the Global Eagle Loan Parties, and (z) subject to the Closing Date
Intercreditor Agreement, the delivery of certificated equity securities of
Global Eagle’s wholly-owned Subsidiaries (provided such certificated equity
securities, other than the certificated equity securities of any of Global
Eagle’s wholly-owned Material Subsidiaries, will only be required to be
delivered on the Amendment Effective Date to the extent that such certificated
equity securities are received by the Borrower from Global Eagle)) shall not
constitute conditions precedent to the Amendment Effective Date after the
Borrower’s use of commercially reasonable efforts to provide such items on or
prior to the Amendment Effective Date without undue burden or expense so long as
such documents and instruments are delivered within (x) subject to the Closing
Date Intercreditor Agreement, with respect to any required delivery of
certificated equity securities, intercompany notes or instruments evidencing
Indebtedness, 45 days after the Amendment Effective Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion) and (y) with
respect to any other required documents and instruments or actions, 90 days
after the Amendment Effective Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).  The Administrative Agent
shall have received customary legal opinions with respect to the Joinder
Documentation, customary officer’s closing certificates, organizational
documents, customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case of the Loan Parties (to
the extent applicable), and a solvency certificate substantially in the form of
Exhibit D-2 to the Credit Agreement signed by the chief financial officer of
Global Eagle as of the Amendment Effective Date and after giving effect to the
EMC Acquisition, this Agreement, the refinancing described in Section 2.4 above
and the execution and delivery of the Joinder Documentation with respect to
Global Eagle and its restricted subsidiaries, on a consolidated basis.

 

--------------------------------------------------------------------------------


 

SECTION 2.7                                             Amendments to other Loan
Documents. The Administrative Agent shall have received Amendment No. 1 to
Closing Date Intercreditor Agreement and Amendment No. 1 to Second Lien Security
Agreement, in each case in the form as attached hereto as Annex IV and Annex V,
respectively, and executed by the parties thereto.

 

SECTION 2.8                                             Representations and
Warranties.  The Specified Representations (as defined below) and the Specified
Acquisition Agreement Representations (as defined below) shall be true and
correct in all material respects on the Amendment Effective Date (unless such
representations relate to an earlier date, in which case, such representations
shall have been true and correct in all material respects as of such earlier
date), except for representations and warranties that are already qualified by
materiality, which representations and warranties shall be true and correct in
all respects.  For purposes hereof, (a) “Specified Acquisition Agreement
Representations” shall mean such of the representations and warranties made with
respect to EMC Intermediate, LLC and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Global Eagle has the right not to consummate the transactions
contemplated by the Acquisition Agreement or to terminate its obligations under
the Acquisition Agreement as a result of a breach or inaccuracy of such
representations or warranties in the Acquisition Agreement (determined without
regard to any notice requirement or lapse of time or both); and (b) “Specified
Representations” shall mean, the representations and warranties set forth in
Sections 5.01(a) (in the case of the Borrower and the Guarantors only),
5.01(b) (in the case of the Borrower and the Guarantors only), 5.02(a),
5.02(b)(i), 5.02(b)(ii), 5.04, 5.12, 5.16, 5.18 and, subject to proviso in the
first sentence of Section 2.6 of this Agreement, Section 5.19 of the Credit
Agreement, in each case in the form attached hereto as Annex I.

 

SECTION 2.9                                             Fees and Expenses.  The
Borrower shall have paid (or shall have caused to have been paid) (i) to the
Administrative Agent all expenses payable pursuant to Section 10.04 of the
Credit Agreement which have accrued to the Amendment Effective Date to the
extent invoices therefor have been provided at least two Business Days prior to
the Amendment Effective Date and (ii) to the Administrative Agent, for the
account of each Lender that has executed and delivered a counterpart signature
page to this Agreement at or prior to the Amendment Effective Date, a consent
fee (the “Amendment Consent Fee”) in an amount equal to 1.00% of the aggregate
Term Loans of such Lender as of the date hereof. The Amendment Consent Fee shall
be payable in immediately available funds and, once paid, such fee or any part
thereof shall not be refundable.

 

SECTION 2.10                                      PATRIOT Act.  The
Administrative Agent shall have received, no later than three Business Days
prior to the Amendment Effective Date, all documentation and other information
about the Global Eagle Loan Parties as has been reasonably requested in writing
by the Administrative Agent at least seven calendar days prior to the Amendment
Effective Date and that has been determined by the Administrative Agent to be
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

--------------------------------------------------------------------------------


 

SECTION 2.11                                      Termination Date.  The
Amendment Effective Date shall have occurred on or before [       ], 2016(2).

 

SECTION 2.12                                      No Default.         No Default
or Event of Default (each as defined in the Credit Agreement in the form
attached hereto as Annex I) shall have occurred and be continuing as of the
Execution Date.  No Event of Default under Section 8.01(a) or (f) of the Credit
Agreement shall have occurred and be continuing as of the Amendment Effective
Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1                                             Representations and
Warranties.  In order to induce the Consenting Lenders and the Administrative
Agent to enter into this Agreement, the Loan Parties hereby represent and
warrant to the Administrative Agent and each Lender, as of the date hereof, as
follows:

 

(a)                                 this Agreement has been duly authorized,
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against it in accordance
with its terms, except to the extent the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(b)                                 the execution, delivery and performance by
the Loan Parties of this Agreement will not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01 of the Existing Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or by
which it or any of its property or assets is bound or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect; and

 

(c)                                  each of the representations and warranties
contained in Article 5 of the Credit Agreement and in each of the other Loan
Documents is true and correct in all material respects as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided, that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

--------------------------------------------------------------------------------

(2)  To be the earlier of (i) the outside date in the Acquisition Agreement and
(ii) 180 days after the date of this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 3.2                                             Non-Impairment, etc. 
After giving effect to this Agreement, neither the modification of the Existing
Credit Agreement nor the execution, delivery, performance or effectiveness of
this Agreement or any other Loan Document impairs the validity, effectiveness or
priority of the Liens granted pursuant to the Collateral Documents, and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred.

 

SECTION 3.3                                             Reaffirmation of
Obligations.  Each of the Loan Parties hereby consents to this Agreement and
hereby (a) restates, ratifies and reaffirms all terms and conditions set forth
in the Existing Credit Agreement and the Loan Documents effective as of the date
hereof and the Amendment Effective Date and as amended hereby and hereby
reaffirms its obligations (including the Obligations) under each Loan Document
to which it is a party, (b) confirms and agrees that the Liens on the Collateral
granted by it pursuant to the Collateral Documents to which it is a party shall
continue in full force and effect, and (c) acknowledges and agrees that such
Liens on the Collateral granted by it pursuant to such Collateral Documents
shall continue to secure the Obligations, as amended or otherwise affected
hereby.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1                                             Consent to Amendments
and New Loan Documents; Further Assurances.  Each Consenting Lender hereby
consents to, and authorizes the Borrower, each other Loan Party and the
Administrative Agent to enter into, such new Loan Documents or amendments,
restatements, amendment and restatements, supplements and modifications to the
Loan Documents (including, without limitation, the Closing Date Intercreditor
Agreement) as the Administrative Agent deems reasonably necessary or advisable
in connection with this Agreement.

 

SECTION 4.2                                             Non-Reliance on the
Administrative Agent. Each Consenting Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis, appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of Global Eagle, the Loan Parties and their Affiliates and made
its own decisions to enter into this Agreement. Each Consenting Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Global Eagle, the Loan Parties and their Affiliates.

 

SECTION 4.3                                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is responsible for evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Credit Agreement and the other Loan Documents; (ii) (A) the
Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the

 

--------------------------------------------------------------------------------


 

Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 4.4                                             Costs and Expenses.  The
Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket costs and expenses in connection with this Agreement.

 

SECTION 4.5                                             Full Force and Effect;
Amendment and Restatement.  Except as expressly provided herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document in similar or different circumstances.

 

SECTION 4.6                                             Loan Document Pursuant
to Existing Credit Agreement.  THIS AGREEMENT IS A LOAN DOCUMENT EXECUTED
PURSUANT TO THE EXISTING CREDIT AGREEMENT AND SHALL BE CONSTRUED, ADMINISTERED
AND APPLIED IN ACCORDANCE WITH ALL OF THE TERMS AND PROVISIONS OF THE EXISTING
CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS RELATING TO
FORUM SELECTION, CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL INCLUDED IN
SECTION 10.16 OF THE EXISTING CREDIT AGREEMENT, WHICH PROVISIONS ARE HEREBY
ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES HERETO.

 

SECTION 4.7                                             Headings.  The various
headings of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provisions hereof.

 

SECTION 4.8                                             Execution in
Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 4.9                                             Cross-References. 
References in this Agreement to any Article or Section are, unless otherwise
specified or otherwise required by the context, to such Article or Section of
this Agreement.

 

SECTION 4.10                                      Severability.  Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

SECTION 4.11                                      Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

SECTION 4.12                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF THE STATE
OF NEW YORK, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 4.13                                      Amendment.  Each of the
parties hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation but, rather, subject to satisfaction of applicable
conditions set forth herein, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Existing Credit
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name:

Thomas E. Severson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Reagan C. Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

NORTH HAVEN CREDIT PARTNERS II L.P., as Lender

 

 

 

By: MS Credit Partners II GP L.P., its general partner

 

 

 

By: MS Credit Partners II GP Inc., its general partner

 

 

 

 

 

By:

/s/ Fay Chen

 

 

Name: Fay Chen

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

NEWSTONE CAPITAL PARTNERS II, L.P., as Lender

 

 

 

By: Newstone Partners II, L.P., its General Partner

 

 

 

By: Newstone Partners II, LLC, its General Partner

 

 

 

 

 

By:

/s/ Timothy P. Costello

 

 

Name: Timothy P. Costello

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SOLAR CAPITAL LTD., as a Lender

 

 

 

 

 

By:

/s/ Krishna Thiyagarajan

 

 

Name: Krishna Thiyagarajan

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Everest Funding, LLC as a Lender

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name: Jonathan M. Barnes

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Apollo Trading, LLC as a Lender

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name: Jonathan M. Barnes

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Capitala Finance Corp., as a Lender

 

 

 

 

 

By:

/s/ Steve Arnall

 

 

Name: Steve Arnall

 

 

Title: CFO

 

--------------------------------------------------------------------------------


 

ANNEX I

CREDIT AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX II

EXHIBIT D-1 TO CREDIT AGREEMENT(3)

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------

(3)  Compliance Certificate to be updated to conform to Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX III

SCHEDULE 7.02(f)(4) and 10.02(a) TO CREDIT AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------

(4)  Schedule 7.02(f) to be updated to include existing Global Eagle
intercompany investments.

 

--------------------------------------------------------------------------------


 

ANNEX IV

FORM OF AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX V

FORM OF AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------

 


 

SECOND LIEN SECURITY AGREEMENT SUPPLEMENT

 

SECOND LIEN SECURITY AGREEMENT SUPPLEMENT, dated as of July 27, 2016 (this
“Security Agreement Supplement”), made by Global Eagle Entertainment Inc., a
Delaware corporation (“Parent”), and each entity listed on Schedule 1 hereto
(the “Subsidiary Grantors” and, together with Parent, each an “Additional
Grantor” and, collectively, the “Additional Grantors”), in favor of Morgan
Stanley Senior Funding, Inc., as Administrative Agent for the Secured Parties
(in such capacity and together with its successors and permitted assigns, the
“Administrative Agent”).  Capitalized terms not defined herein shall have the
meaning assigned to such terms in the Security Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company, Emerging
Markets Communications, LLC, a Delaware limited liability company, the other
Guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.,
as the Administrative Agent, and each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), have entered into
that certain Second Lien Credit Agreement, dated as of July 1, 2015, as amended
by that certain Amendment No. 1 to Second Lien Credit Agreement (the “First
Amendment”), dated May 9, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower,
certain Subsidiaries of the Borrower and the Administrative Agent have entered
into that certain Second Lien Security Agreement, dated as of July 1, 2015, as
amended by that certain Amendment No. 1 to Second Lien Security Agreement, dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, the Credit Agreement requires each Additional Grantor to become a party
to the Security Agreement; and

 

WHEREAS, each Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             SECURITY AGREEMENT.  By executing and delivering this Security
Agreement Supplement, each Additional Grantor, as provided in Section 6.12 of
the Security Agreement, hereby (i) becomes a party to the Security Agreement as
a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor thereunder
and (ii) grants to the Administrative Agent for the benefit of the Secured
Parties, a security interest in all of such Additional Grantor’s right, title
and interest in, to and under all Collateral, as security for the Secured
Obligations.  The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules I and II to the Security Agreement.  Each
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 3.02 of the Security
Agreement is true and correct on and as the date hereof (after giving effect to
this Security Agreement Supplement) as if made on and as of such date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct as of such earlier date.

 

1

--------------------------------------------------------------------------------


 

2.             Subject to Section 6.15 of the Security Agreement, each Grantor
hereby irrevocably authorizes the Administrative Agent for the benefit of the
Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements with respect to the Collateral or any part
thereof and amendments thereto and continuations thereof that (i) indicate the
Collateral as “all assets of the debtor, whether now existing or hereafter
arising” or words of similar effect as being of an equal or lesser scope or with
greater detail and (ii) contain the information required by Article 9 of the UCC
or the analogous legislation of each applicable jurisdiction for the filing of
any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

3.             INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the Liens and the Security Interest granted to the Administrative
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject in all respects to the provisions of
the Intercreditor Agreements.  In the event of any conflict between the terms of
any Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control.

 

4.             GOVERNING LAW.  THIS SECURITY AGREEMENT SUPPLEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

AIRLINE MEDIA PRODUCTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ENTERTAINMENT IN MOTION, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EMC INTERMEDIATE, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

INFLIGHT PRODUCTIONS USA INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

POST MODERN EDIT, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

THE LAB AERO, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ROW 44, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

N44HQ, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

SUBSIDIARY GRANTORS

 

Subsidiary Guarantor

 

Jurisdiction of Formation/Organization

Global Eagle Entertainment Operations Solutions, Inc.

 

Delaware

EMC Intermediate, LLC

 

Delaware

Entertainment in Motion, Inc.

 

California

Inflight Productions USA Inc.

 

California

The Lab Aero, Inc.

 

California

Post Modern Edit, Inc.

 

Delaware

Row 44, Inc.

 

Delaware

Airline Media Productions, Inc.

 

Delaware

N44HQ, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX 1-A

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiary Parties

 

-                    Global Eagle Entertainment Operations Solutions, Inc.

-                    EMC Intermediate, LLC

-                    Entertainment In Motion, Inc.

-                    Inflight Productions USA Inc.

-                    Post Modern Edit, Inc.

-                    Row 44, Inc.

-                    Airline Media Productions, Inc.

-                    The Lab Aero, Inc.

-                    N44HQ, LLC

 

--------------------------------------------------------------------------------


 

Schedule II

 

Pledged Equity and Pledged Debt

 

Equity Interests of Companies and Subsidiaries

 

Record Owner

 

Current Legal Entities Owned

 

Certificate
No.(1)

 

No.
Shares/Interest

 

Percent
Pledged

 

Global Eagle Entertainment, Inc.

 

Global Eagle Entertainment Luxembourg I S.a r.l.

 

uncertificated

 

13,000

 

65%

 

 

 

Global Eagle Entertainment Operations Solutions, Inc.

 

1

 

100

 

100%

 

 

 

EMC Intermediate, LLC

 

uncertificated

 

100

 

100%

 

 

 

Entertainment in Motion, Inc.

 

8

 

200

 

100%

 

 

 

Inflight Productions USA Inc.

 

2

 

100

 

100%

 

 

 

Post Modern Edit, Inc.

 

2

 

1,000

 

100%

 

 

 

Row 44, Inc.

 

82

 

1,000

 

100%

 

 

 

Airline Media Productions, Inc.

 

2

 

1,000

 

100%

 

Inflight Productions USA Inc.

 

The Lab Aero, Inc.

 

2

 

1,000

 

100%

 

Row 44, Inc.

 

N44HQ, LLC

 

1

 

100% Membership Interest

 

100%

 

 

 

32221777 Nova Scotia Limited

 

3

 

65

 

65%

 

 

 

Row44 Russia LLC

 

N/A

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------

(1)  Certificate numbers for certificates evidencing Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries are not provided and are marked
“N/A”.

 

--------------------------------------------------------------------------------


 

Debt Interests of Companies and Subsidiaries

 

Promissory Notes

 

1)             Intercompany Note, dated as of January 31, 2013, as amended by
that certain Amendment to Promissory Note, dated January 27, 2016, in an initial
principal amount of $55,000,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $16,327,362.99 as of December 31, 2015).

 

2)             Intercompany Note, dated as of February 8, 2013, as amended by
that certain Amendment to Promissory Note, dated as of January 27, 2016, in an
initial principal amount of $26,155,000.00, between Global Eagle
Entertainment, Inc., as the Lender, and Global Eagle Entertainment Luxembourg II
S.à.r.l., as the Borrower (outstanding balance of $26,722,527.69 as of
December 31, 2015).

 

3)             Intercompany Note, dated as of March 7, 2014, in an initial
principal amount of $36,245,950.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $36,844,752.94 as of December 31, 2015).

 

4)             Intercompany Note, dated as of September 11, 2014, in an initial
principal amount of $541,840.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $549,128.86 as of December 31, 2015).

 

5)             Intercompany Note, dated as of August 4, 2015, in an initial
principal amount of $4,870,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $4,889,880.27 as of December 31, 2015).

 

6)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $631,055.00, between Global Eagle Entertainment, Inc., as
the Lender, and DTI Software Incorporation, as the Borrower (outstanding balance
of $631,331.63 as of December 31, 2015).

 

7)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $423,324.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Entertainment GmbH, as the Borrower (outstanding balance
of $423,509.57 as of December 31, 2015).

 

8)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $218,067.00, between Global Eagle Entertainment, Inc., as
the Lender, and PMG California, Inc., as the Borrower (outstanding balance of
$218,162.59 as of December 31, 2015).

 

--------------------------------------------------------------------------------


 

9)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $41,425.00, between Global Eagle Entertainment, Inc., as the
Lender, and Inflight Productions Pte Ltd., as the Borrower (outstanding balance
of $41,443.16 as of December 31, 2015).

 

10)      Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $132,509.00, between Global Eagle Entertainment, Inc., as
the Lender, and DTI Software FZ-LLC, as the Borrower (outstanding balance of
$132,567.09 as of December 31, 2015).

 

11)      Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $126,983.00, between Global Eagle Entertainment, Inc., as
the Lender, and Inflight Productions FZ-LLC, as the Borrower (outstanding
balance of $127,038.66 as of December 31, 2015).

 

12)      Intercompany Note, dated as of May 1, 2013, in an initial principal
amount of $2,892,480, between Global Eagle Entertainment, Inc., as the Lender,
and Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule III

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------